                               CRIMINAL MINUTE ENTRY

BEFORE:                    Magistrate Judge Steven M. Gold

DATE                       January 28, 2020

TIME:                      2:30 p.m.

DOCKET NUMBER(S):          CR 19-102 (RJD)

                           USA v. Grubisich
NAME OF CASE(S):

FOR PLAINTIFF(S):
                           Nestor, Smith, Laryea and Babaeva
FOR DEFENDANT(S):
                           Kim and Ross
INTERPRETER:
                           N/A
NEXT CONFERENCE(S):
                           N/A

                           2:33-2:49
FTR/COURT REPORTER:

TELEPHONE CONFERENCE RULINGS:

The appearance of the defendant is waived.

The issues raised by defendant's letter dated January 21, 2020, Dkt. 26, and the
government's response dated January 24, 2020, Dkt. 27, were discussed.

Defendant will promptly submit a declaration of Brazilian counsel or a similar document
affirming the representations in his letter and discussed on the record today, as well as
proposed orders revised in the manner discussed today.
